Citation Nr: 0513973	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to February 
1947, from October 1952 to October 1955, and from November 
1955 to August 1973.  He died in October 2001, and his widow 
is the appellant in this matter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  The 
Board notes that the RO also denied entitlement to 
eligibility for Dependents' Educational Assistance under the 
provisions of Chapter 35 of Title 38 of the United States 
Code.  While the veteran was awarded basic eligibility to 
such benefits effective from August 1997, the appellant has 
never sought entitlement to such benefits in her claims that 
are presently on appeal to the Board.  Therefore, that issue 
is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required of her.


REMAND

In the opinion of the Board, additional development is 
needed.

In October 2001, the veteran was admitted to a VA medical 
facility for intracerebral bleed status post slurred speech, 
altered speech, and a fall down half a flight of stairs, 
which were believed to be secondary to hypertension.  Almost 
one week later, he died while still hospitalized.  The final 
diagnosis from this hospitalization was intracerebral bleed 
secondary to hypertension/respiratory arrest secondary to 
withdrawal of ventilatory support.  The immediate cause of 
death was respiratory failure secondary to left-sided 
cerebrovascular accident of the left basal ganglion that was 
due to or a consequence of hemorrhagic cerebrovascular 
accident.    

Prior to his death, the veteran was prescribed numerous 
medications, including Metoprolol, Isordil, Lisinopril, 
nitroglycerin, and aspirin (for coronary artery disease); 
Albuterol, Atrovent, and Triamcinolone (for COPD); Tylenol 
(for musculoskeletal chest pain); Lansoprazole (for GERD); 
Simvastatin (for hypercholesterolemia); Lorazepam (for 
anxiety disorder); ferrous sulfate (for anemia); and 
Terazosin (for benign prostatic hypertrophy).  Records 
indicate that the veteran showed poor medication compliance.  

At the time of his death, service connection had been 
established for degenerative disc disease of the lumbar spine 
with extreme spasms and severe limitation of motion (rated 40 
percent disabling since April 1983); for pulmonary 
sarcoidosis (rated 30 percent disabling since March 1980); 
for residuals of a skull laceration with headaches (rated 10 
percent disabling since March 1980); for cervical spine 
arthritis (rated 10 percent disabling since August 1982); for 
defective hearing (rated 10 percent disabling since January 
1983); for a scar in the left inguinal area from the removal 
of a lipoma (rated 0 percent disabling since September 1973); 
and for hemorrhoids (also rated 0 percent disabling since 
September 1973).  In addition, since August 1997, he had been 
awarded a total disability rating due to individual 
unemployability based on his service-connected disabilities 
(a TDIU rating).

The appellant contends that the veteran developed 
hypertension during his active service that led to the 
strokes that ultimately caused his death, and she contends 
that a 1971 in-service head injury may have precipitated 
ultimately fatal strokes.  She also states that the veteran 
became asthmatic in service, and she contends that this is 
related to respiratory failure that led to the veteran's 
death.  Further, she argues that medications the veteran was 
taking for service-connected disabilities contributed to his 
death.  She has also indicated that the veteran's personality 
changed toward her after his active service.

First, it appears that not all potentially relevant medical 
records have been associated with the claims folder.  
Unfortunately, the appellant has been unable to state with 
any clarity or specificity when the veteran was first 
diagnosed with hypertension or prescribed anti-hypertension 
medication.  However, she has stated that the veteran was 
treated at VA medical facilities in Richmond and Hampton, 
Virginia, from 1973 until his death.  A review of the record 
also shows that the veteran himself had stated that he was 
treated at Kenner Army Hospital at Fort Lee in Virginia from 
1976 to at least 1980.  In addition, an undated document that 
was filed at the RO in 1980 indicates that the veteran 
underwent a physical examination in September 1974 at the 
Newport News Health Center.

The veteran served on active duty from June 1945 to February 
1947, from October 1952 to October 1955, and from November 
1955 to August 1973.  Service medical records include several 
abnormal EKGs from the last few years of the veteran's active 
service.  A March 1970 EKG suggested myocardial changes.  On 
consultation in May 1980 due to non-specific changes in an 
EKG, the examining doctor stated that the veteran's chronic 
bronchial asthma might explain some of the T-wave changes, 
but that these changes did not represent and major changes in 
his cardiac status.  A February 1972 in-service EKG revealed 
a non-specific ST-T wave abnormality.  An April 1973 in-
service EKG suggested myocardial changes.  On a June 1973 
consultation report prepared in connection with the veteran's 
retirement, the examining doctor noted a cardiovascular 
history of some vague anterior chest pain that was not 
suggestive of angina pectoris or congestive heart failure.  
The doctor found no evidence of duty-limiting disease and 
found the veteran fit for active duty or retirement from the 
pulmonary and cardiovascular standpoint.  

In 1980, the veteran filed a claim for various conditions, 
including a heart condition stemming from in-service 
treatment in 1972.  He stated that he had been treated for 
various conditions including a heart condition at an Army 
hospital (Kenner) at Fort Lee in Virginia from 1976 to the 
present.  

A May 1980 VA examination noted a heart condition described 
as chest pain in 1973.  Examination revealed an arrhythmia, 
but on diagnosis, there was only a history of chest pain, 
with no residual heart condition found.    

In an unappealed rating decision from June 1980, the RO 
denied service connection for a heart condition on the ground 
that a heart condition had not been shown in the veteran's 
service or on VA examination.  

According to a letter (filed at the RO in December 1980), a 
September 1974 physical examination at the Newport News 
Health Center had shown some elevation of blood pressure.  
The clinic director wrote that these abnormalities could 
cause health problems; she recommended that the veteran 
contact a family doctor.  

On private treatment in May 1980 for lightheadedness and 
diaphoresis, it was noted that the veteran had a history of 
hypertension and heart trouble, with angina for which he took 
nitroglycerin.  There was evidence of a sinus arrhythmia on 
EKG.  

The veteran had exertional angina in 1980.  Records from 1981 
note that he had idiopathic hypertrophic subaortic stenosis, 
hypertension, coronary atherosclerosis, asthma, and 
degenerative joint disease; he was prescribed Metoprolol.  

On hospitalization for a septoplasty in September 1981, the 
veteran developed arrhythmia and frequent premature 
contractions.  After cardiological consultation, it was 
determined that he had had a possible small myocardial 
infarction "years ago," along with idiopathic hypertrophic 
subaortic stenosis.  

VA medical records from 1983 reflect that the veteran already 
had a history of hypertension by that time.    

At the present time, the Board is of the opinion that these 
records of medical treatment may bear some relevance to the 
appellant's claim for service connection for the cause of the 
veteran's death.  As the above chronology shows, the veteran 
appears to have been treated for some incipient cardiac 
problems after his separation from service and throughout the 
1980s.  In addition, the veteran continued to be treated 
through the VA from the 1970s until his death.  While the 
claims folder contains some of these records, it is far from 
clear that VA has obtained all potentially relevant evidence 
of treatment.  In sum, all of these records must be obtained 
in order to permit a full and thorough review of this appeal.

On remand, the RO should obtain copies of all treatment 
records from the VA medical facilities in Richmond and 
Hampton, Virginia, from 1973 until the veteran's death in 
2001; from the Kenner Army Hospital at Fort Lee in Virginia, 
from 1976 until at least 1980; and from the Newport News 
Health Center from 1973 and 1974.

Second, upon obtaining all of the available records described 
above, the RO should obtain a VA medical opinion discussing 
the relationship, if any, between the causes of death for the 
veteran in 2001, his cardiovascular history, and any aspect 
of his service, including the chest pain reported and the 
abnormal EKGs produced in the last few years of his active 
service.  The examiner should state whether it is as least as 
likely as not that any in-service disability was a principal 
cause of death (an immediate or underlying cause of death or 
a condition that was etiologically related to the death) or a 
contributory cause of death (a condition that contributed 
substantially or materially to the cause of death, combined 
to cause death, aided or lent assistance to producing death).  
See 38 C.F.R. § 3.312(a)-(c) (2004).  

With regard to the claim for accrued benefits, the RO must 
also issue the veteran and her representative a statement of 
the case (SOC).  The RO denied the claim for service 
connection for the cause of the veteran's death and a claim 
for accrued benefits in its August 2002 rating decision.  In 
correspondence submitted by the appellant to a Member of the 
U.S. House of Representatives, the appellant requested review 
of both of the denial of service connection for the cause of 
the veteran's death and of the denial of the claim for 
accrued benefits; the RO received a copy of that 
correspondence in October 2002.  Under principles of 
"liberal construction" and "interpretive doubt," VA must 
construe a claimant's written submissions in the light most 
favorable to the claimant.  See Myers v. Principi, 16 Vet. 
App. 228, 235 (2002); see also Hanson v. Brown, 9 Vet. App. 
29 (1996) (date of receipt by an RO of a letter from a 
claimant to the President of the United States that was then 
routed to the VA and ultimately to an RO served as the 
effective date of service connection).  The Board construes 
the October 2002 correspondence as a notice of disagreement 
as to the issue of accrued benefits; it was ultimately routed 
to and received by the RO.  Thus, the RO is required to issue 
the appellant and her representative an SOC, which it will be 
able to do on remand.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (July 24, 1992).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of the 
complete treatment records for the 
veteran from the following medical 
facilities:

a.  The VA medical centers in 
Richmond and Hampton, 
Virginia, from 1973 to 2001;

b.  the Kenner Army Hospital 
at Fort Lee in Virginia from 
1976 to the early 1980s;

c.  the Newport News Health 
Center in Virginia from 1973 
and 1974.

2.  Upon obtaining the requested medical 
records, the RO should obtain a VA 
medical opinion discussing the 
relationship, if any, between the causes 
of death for the veteran in 2001, his 
cardiovascular history, and any aspect 
of his service, including the chest pain 
reported and the abnormal EKGs produced 
in the last few years of his active 
service.  The examiner should state 
whether it is as least as likely as not 
that any in-service disability was a 
principal cause of death (an immediate 
or underlying cause of death or a 
condition that was etiologically related 
to the death) or a contributory cause of 
death (a condition that contributed 
substantially or materially to the cause 
of death, combined to cause death, aided 
or lent assistance to producing death).  
See 38 C.F.R. § 3.312(a)-(c) (2004).

3.  The RO should issue the appellant 
and her representative an SOC regarding 
the denial of her claim for accrued 
benefits.  The RO should inform the 
appellant that she must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of the issue of 
accrued benefits to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2004).  If a timely substantive appeal 
is not filed, this claim should not be 
certified to the Board.  The RO should 
allow the necessary time and opportunity 
for response.

4.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death.  If the decision 
remains adverse to the appellant, the RO 
should provide her and her 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
The case should then be returned to the 
Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


